DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 29-33, 36-40, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0051221; already of record) in view of Cheng (CN 113448005).
Regarding claim 27, Veersamy discloses, an insulated glass unit (Figs. 4-7), comprising: 
a first pane (602) having a laminate (610), the laminate comprising a substrate having an electrochromic device (400, 402) disposed thereon and a reinforcing substrate laminated together with a lamination layer (Para. 0021), wherein the lamination layer is configured to modify at least one optical property of the insulated glass unit (Para. 0046); 

a spacer (606) between the first pane and the second pane; and
a primary seal (Para. 0074) for bonding the first pane to the spacer and the second pane to the spacer (Para. 0074).
Veersamy does not disclose the at least one optical property comprises one of color, opacity, and scattering.
Cheng teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the at least one optical property comprises one of color, opacity, and scattering (Claim 1 and see “Example 2”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one optical property comprises one of color, opacity, and scattering as taught by the electrochromic device of Cheng in the electrochromic device of Veersamy since Cheng teaches it is known to include this feature in an electrochromic device for the purpose of providing a durable and efficient electrochromic device.
Regarding claim 28, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the at least one optical property comprises one of color, opacity, scattering and reflectivity (Para. 0046).
Regarding claim 29, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the lamination layer is configured to modify color of the insulated glass unit to impart a blue color (Para. 0046).
Regarding claim 30, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the lamination layer comprises a compensating optical property (Para. 0046).
claim 31, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the lamination layer comprises a resin (Para. 0046).
Regarding claim 32, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the resin comprises one or more of a dye, a pigment, a scattering particle, and metallic dust (Para. 0046).
Regarding claim 33, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the resin is a liquid resin before curing (Para. 0046).
Regarding claim 36, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the reinforcing substrate is laminated directly to the electrochromic device (400, 402).
Regarding claim 37, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the substrate having an electrochromic device disposed thereon is annealed glass (Para. 0058).
Regarding claim 38, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the reinforcing substrate is tempered glass (202 of Fig. 2 and associated text).
Regarding claim 39, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the reinforcing substrate is thicker than the substrate having the electrochromic device thereon (402, 602).
Regarding claim 40, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the reinforcing substrate comprises one of float glass, tempered glass, and a polymeric material (202 of Fig. 2 and associated text).
claim 42, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, the electrochromic device is disposed on an inner facing surface of an interior volume between the first pane and the second pane (see Figs. 6(a)-(b) and 7).
Regarding claim 44, Veersamy in view of Cheng discloses and teaches as set forth above, and Veersamy further discloses, bus bars disposed on electrodes of the electrochromic device (Para. 0011 and 0047).

Claims 34-35 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0051221; already of record) in view of Cheng (CN 113448005) as applied to claim 27 above, in view of Varaprasad et al. (US 2010/0110523).
Veersamy in view of Cheng remains as applied to claim 27 above.
Note, the Examiner points out that while not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161 ; IN re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. Note that applicant has the burden of proof in such cases, as the above case law makes clear. Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product. 

Veersamy in view of Cheng does not disclose the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation, and the substrate having an electrochromic device disposed thereon and the reinforcing substrate are laminated together by at least one of roll pressing and autoclaving, vacuum bagging, and liquid resin lamination.
Varaprasad teaches, from the same field of endeavor that in an insulated glass unit that it would have been desirable to make the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation (Para. 0105 and 0112), and the substrate having an electrochromic device disposed thereon and the reinforcing substrate are laminated together by at least one of roll pressing and autoclaving, vacuum bagging, and liquid resin lamination (Para. 0105 and 0112).
Therefore, it would have been obvious to one of ordinary skill in the art to make the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation, and the substrate having an electrochromic device disposed thereon and the reinforcing substrate are laminated together by at least one of roll pressing and autoclaving, vacuum bagging, and liquid resin lamination as taught by the insulated glass unit of Varaprasad in the combination of Veersamy in view of Cheng since Varaprasad teaches it is known to include these features in an 
Regarding claim 43, Veersamy, Cheng and Varaprasad discloses and teaches as set forth above, and Varaprasad further teaches, from the same field of endeavor that in an insulated glass unit that it would have been desirable to make the electrochromic device is all solid state and inorganic (Para. 0011).
 Therefore, it would have been obvious to one of ordinary skill in the art to make the electrochromic device is all solid state and inorganic as taught by the insulated glass unit of Varaprasad in the insulated glass unit of Veersamy since Varaprasad teaches it is known to include these features in an insulated glass unit for the purpose of providing an insulated glass unit with reduced cost and improved longevity and stability.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0051221; already of record) in view of Cheng (CN 113448005) as applied to claim 27 above, in view of Showers (US 2011/0206873).
Veersamy in view of Cheng remains as applied to claim 27 above.
Veersamy in view of Cheng does not disclose the polymeric material is plexiglass.
Showers teaches, from the same of endeavor that in an insulated glass unit that it would have been desirable to make the polymeric material is plexiglass (Para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polymeric material is plexiglass as taught by the insulated glass unit of Showers in the combination of Veersamy in view of Cheng .

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0051221; already of record) in view of Cheng (CN 113448005) as applied to claim 27 above, in view of Tonar et al. (US 2006/0007550).
Veersamy in view of Cheng remains as applied to claim 27 above.
Veersamy in view of Cheng does not disclose another electrochromic device disposed on the reinforcing substrate of the laminate.
Tonar teaches, from the same field of endeavor that in an insulated glass unit that it would have been desirable to make another electrochromic device disposed on the reinforcing substrate of the laminate (125a, b of Figs. 3D, E).
Therefore, it would have been obvious to one ordinary skill in the art to make another electrochromic device disposed on the reinforcing substrate of the laminate as taught by the insulated glass unit of Tonar in the combination of Veersamy in view of Cheng since Tonar teaches it is known to include this feature in an insulated glass unit with improved stability, enhanced reflectivity and brightness.
Response to Arguments
Applicant’s arguments with respect to claims 27 and 29-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selles et al. (US 2014/0085701) and Izuha et al. (US 2013/0334402) disclose an electrochromic device in which a lamination layer is configured to modify at least one optical property that comprises one of color, opacity, and scattering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/21/2022